
	
		III
		111th CONGRESS
		1st Session
		S. RES. 66
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Bond (for himself,
			 Mr. Schumer, Mrs. Hutchison, and Mr.
			 Chambliss) submitted the following resolution; which was referred
			 to the Committee on the
			 Judiciary
		
		
			June 17, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating 2009 as the Year of the
		  Noncommissioned Officer Corps of the United States
		  Army.
	
	
		Whereas the Secretary of the Army has designated 2009 as
			 the Year of the United States Army Noncommissioned Officer (NCO) to honor more
			 than 200 years of service by the noncommissioned officers of the Army to the
			 Army and the American people;
		Whereas the modern noncommissioned officer of the Army
			 operates autonomously, and always with confidence and competence;
		Whereas the Noncommissioned Officer Corps of the Army has
			 distinguished itself as the most accomplished group of military professionals
			 in the world, with noncommissioned officers of the Army leading the way in
			 education, training, and discipline, empowered and trusted like no other
			 noncommissioned officers, and serving as role models to the most advanced
			 armies in the world; and
		Whereas the noncommissioned officers of the Army share
			 their strength of character and values with every soldier, officer, and
			 civilian they support across the regular and reserve components of the Army,
			 and take the lead and are the keepers of Army standards: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates 2009
			 as the Year of the Noncommissioned Officer Corps of the United States
			 Army; and
			(2)encourages the
			 people of the United States to recognize the Year of the Noncommissioned
			 Officer Corps of the United States Army with appropriate ceremonies and
			 activities.
			
